Exhibit 10.1
STANDBY PURCHASER AGREEMENT
December ____, 2010
     
 
 
 
Dear ______________:
     This letter confirms our agreement with respect to the intention of Farmers
National Banc Corp., an Ohio corporation (the “Company”), to raise additional
capital through a rights offering, with oversubscription privileges, of up to
5,000,000 (the “Underlying Shares”) of the Company’s common shares, no par value
per share (the “Common Shares”), to its shareholders of record as of October 25,
2010 (“Rights Offering”) with the participation of standby purchasers for any
unsubscribed shares in the Rights Offering (The Rights Offering and the offering
to standby purchasers are hereinafter referred to as the “Offering”).
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Prospectus (as hereinafter defined).
     A REGISTRATION STATEMENT ON FORM S-1 (THE “REGISTRATION STATEMENT”)
RELATING TO THE COMPANY’S COMMON SHARES WAS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (“SEC”) ON MAY 28, 2010. NO OFFER TO BUY SECURITIES CAN BE
ACCEPTED AND NO PART OF THE PURCHASE PRICE CAN BE RECEIVED UNTIL THE
REGISTRATION STATEMENT HAS BECOME EFFECTIVE, AND ANY SUCH OFFER MAY BE WITHDRAWN
OR REVOKED, WITHOUT OBLIGATION OR COMMITMENT OF ANY KIND, AT ANY TIME PRIOR TO
NOTICE OF ITS ACCEPTANCE GIVEN AFTER THE EFFECTIVE DATE.
1. Purchase and Sale of Unsubscribed Shares.
     (a) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to issue and
sell to you as a standby purchaser (the “Standby Purchaser”), and the Standby
Purchaser agrees to purchase from the Company, at the $3.00 subscription price
set forth in the Prospectus (the “Subscription Price”)                 
                  Common Shares (the “Standby Shares”) which remain available
for issuance in accordance with the Rights Offering after the issuance of all
Common Shares validly subscribed for through the exercise of rights (the
“Rights”), including the exercise of all oversubscription privileges, in the
Rights Offering (such remaining shares being hereinafter referred to as the
“Unsubscribed Shares”).
     (b) The Standby Purchaser and the Company acknowledge and agree that the
Company has entered into, or contemplates entering into, one or more other
Standby Purchase Agreements with certain other parties (collectively, the
“Standby Purchasers”) on terms substantially similar to this Agreement, except
that they may provide for the purchase of a different number of Standby Shares
in Section 1(a).
2. Limitations on Issuance of Standby Shares.

 



--------------------------------------------------------------------------------



 



     The Standby Purchaser hereby acknowledges and agrees that the Company may
decline to issue Common Shares to the Standby Purchaser hereunder if, in the
opinion of the Company, the Standby Purchaser is required to obtain prior
clearance or approval of such purchase from any state or federal bank regulatory
authority and if such approval or clearance has not been obtained or if
satisfactory evidence thereof has not been presented to the Company prior to the
expiration of the Offering.
3. The Closing.
     The delivery of and payment for the Standby Shares shall take place at the
offices of Vorys, Sater, Seymour and Pease LLP, at 10:00 a.m., Eastern time,
immediately after the closing of the sale of Common Shares pursuant to the
Rights Offering, such time and date to be not more than five (5) business days
after the foregoing notification and to be specified therein (such time and date
being referred to as the “Closing Time,” the date of the Closing Time being
referred to as the “Closing Date” and the consummation of the transaction being
referred to as the “Closing”).
4. Delivery of Standby Shares.
     At the Closing, the Standby Shares to be purchased by the Standby Purchaser
hereunder, registered in the name of the Standby Purchaser or its nominee(s), as
the Standby Purchaser may specify in writing at least three (3) days prior to
the Closing Date, shall be delivered by or on behalf of the Company to the
Standby Purchaser, for the Standby Purchaser’s account, against delivery by the
Standby Purchaser of the Subscription Price therefor in immediately available
funds in the form of one or more federal funds checks or a wire transfer to an
account designated by the Company.
5. Representations and Warranties.
     The Company and the Standby Purchaser hereby confirm their agreement as
follows:
     (a) The Company represents and warrants to, and covenants with, the Standby
Purchaser as follows:
          (i) The Company has filed a Registration Statement on Form S-1 with
the SEC and all amendments thereto. Such Registration Statement as amended at
the time it becomes effective (the “Effective Date”), including all exhibits, is
herein called the “Registration Statement.” The prospectus filed with the SEC
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and
the regulations promulgated thereunder (“Regulations”), and which constitutes a
part of the Registration Statement, is herein called the “Prospectus.”
          (ii) The Underlying Shares and the Standby Shares have been duly
authorized by the Company, and when issued and delivered by the Company against
payment therefor, will be duly and validly issued, fully paid and
non-assessable. The Rights have been duly authorized by the Company, and when
issued and delivered by the Company, will constitute valid and legally binding
obligations of the Company, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

2



--------------------------------------------------------------------------------



 



          (iii) The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Ohio, with
corporate power and authority to perform its obligations under this Agreement.
          (iv) The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of the
Company, and this Agreement, when duly executed and delivered by the Standby
Purchaser, will constitute a valid and legally binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
          (v) On the Closing Date and at the time when the Registration
Statement was first filed with the SEC pursuant to the Securities Act and the
Regulations, the Registration Statement and the Prospectus complied and will
comply in all material respects with the requirements of the Securities Act and
the Regulations and on the Closing Date, neither the Registration Statement nor
the Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; except that the foregoing does not apply to statements or
omissions in the Registration Statement or the Prospectus made in reliance upon
and in conformity with information furnished by the Standby Purchaser to the
Company expressly for use therein.
          (vi) Neither the Company nor any of its direct or indirect
subsidiaries (“Subsidiaries”) is in violation of its articles of incorporation,
articles of organization, code of regulations or operating agreement, or in
default under any agreement, indenture or instrument to which the Company or any
of its Subsidiaries is a party, the effect of which violation or default would
be material to the business, properties, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole, and the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not conflict with, or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company or its Subsidiaries pursuant to the terms of any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of the certificate of incorporation, articles of association,
certificate of trust or code of regulations of the Company or any of its
Subsidiaries or any order, rule or regulation of any court or governmental
agency having jurisdiction over the Company, any of its Subsidiaries or any of
their property; and, except as required by the Regulations, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and applicable state
securities law, no consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the execution, delivery
and performance of this Agreement.
     (b) The Standby Purchaser represents and warrants to, and covenants with,
the Company as follows:
          (i) (A) If the Standby Purchaser is an individual, he or she has full
power

3



--------------------------------------------------------------------------------



 



and authority to perform his or her obligations under this Agreement.
               (B) If the Standby Purchaser is a corporation, the Standby
Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with corporate
power and authority to perform its obligations under this Agreement.
               (C) If the Standby Purchaser is a trust, the Trustee has been
duly appointed as trustee of the Standby Purchaser with full power and authority
to act on behalf of the Standby Purchaser and to perform the obligations of the
Standby Purchaser under this Agreement.
               (D) If the Standby Purchaser is a partnership or limited
liability company, the Standby Purchaser is a partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or organization, with full power and authority
to perform its obligations under this Agreement.
          (ii) The Standby Purchaser has received from the Company and has
reviewed carefully a copy of the Prospectus as well as the public documents
filed in connection therewith through the date hereof, and except as set forth
in this Agreement and in the Prospectus, the Standby Purchaser is not relying on
any information other than information contained in this Agreement or the
Prospectus.
          (iii) The Standby Purchaser is acquiring the Common Shares pursuant to
this Agreement for its own account for investment only and not with a view to
any resale, distribution or other disposition thereof.
          (iv) The execution, delivery and performance of this Agreement by the
Standby Purchaser and the consummation by the Standby Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action of the Standby Purchaser; and this Agreement, when duly executed and
delivered by the Standby Purchaser, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ fights and to general
equity principles.
          (v) The Standby Purchaser is not insolvent and has sufficient cash
funds on hand to purchase the Standby Shares on the terms and conditions
contained in this Agreement and will have such funds on the Closing Date. The
Standby Purchaser has simultaneously with the execution and delivery of this
Agreement or prior thereto provided the Company with evidence or substantiated
that such Standby Purchaser has the financial means to satisfy its financial
obligations under this Agreement and the foregoing evidence and substantiation
is a true and accurate representation of such means.
          (vi) No state, federal or foreign regulatory approvals, permits,
licenses or consents or other contractual or legal obligations are required with
respect to the Standby Purchaser in order for the Standby Purchaser to enter
into this Agreement or purchase the Standby Shares.

4



--------------------------------------------------------------------------------



 



          (vii) The execution and delivery of this Agreement, the consummation
by the Standby Purchaser of the transactions herein contemplated and the
compliance by the Standby Purchaser with the terms hereof do not and will not
conflict with, or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Standby
Purchaser is a party or by which any of the Standby Purchaser’s properties or
assets are bound, or any applicable law, rule, regulation, judgment, order or
decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Standby Purchaser or any of the Standby
Purchaser’s properties or assets; and no consent, approval, authorization,
order, registration or qualification of or with any such government,
governmental instrumentality or court, domestic or foreign, is required for the
valid authorization, execution, delivery and performance by the Standby
Purchaser of this Agreement or the consummation by the Standby Purchaser of the
transactions contemplated by this Agreement that will not have been obtained
prior to the Closing.
          (viii) The Standby Purchaser has not entered into any contracts,
arrangements, understandings or relationships (legal or otherwise) with any
other person or persons with respect to the transactions contemplated by this
Agreement or any securities of the Company, including but not limited to
transfer or voting of any of the securities, finder’s fees, joint ventures, loan
or option arrangements, puts or calls, guarantees of profits, division of
profits or loss, or the giving or withholding of proxies; and the Standby
Purchaser does not own any securities of the Company which are pledged or
otherwise subject to a contingency, the occurrence of which would give another
person voting power or investment power of such securities.
6. Conditions.
     The respective obligations of the Company and the Standby Purchaser to
purchase Common Shares as set forth in this Agreement are subject to the
following conditions:
     (a) No order suspending the effectiveness of the Registration Statement or
any amendment or supplement thereto shall have been issued and no proceedings
for such purpose shall be pending before or, to the knowledge of the Company or
the Standby Purchaser, threatened by the SEC and any requests for additional
information by the SEC (to be included in the Registration Statement, in the
Prospectus or otherwise) shall have been complied with in all material respects.
     (b) The representations and warranties of the Company and the Standby
Purchaser contained herein shall be true and correct in all material respects as
of the Closing Date, and the Company and the Standby Purchaser shall have
performed all covenants and agreements herein required to be performed on its
part at or prior to the Closing Date.
     (c) The Company shall have conducted the Rights Offering substantially in
the manner described in the Prospectus.
7. Termination.
     (a) The Standby Purchaser may terminate this Agreement (i) upon the
occurrence of a

5



--------------------------------------------------------------------------------



 



suspension of trading in the Common Shares, the establishment of limited or
minimum prices for the Common Shares or a general suspension of trading in or
the establishment of limited or minimum prices on the New York Stock Exchange or
the Nasdaq National Market, any banking moratorium, any suspension of payments
with respect to banks in the United States or a declaration of war or national
emergency in the United States, (ii) under any circumstances which would result
in the Standby Purchaser, individually or together with any other person or
entity, being required to register as a depository institution holding company
under federal or state laws or regulations, or to submit an application, or
notice, to acquire or retain control of a depository institution or depository
institution holding company, to a federal bank regulatory authority, or
(iii) prior to the expiration of the Offering, if the Company experiences a
material adverse change in its financial condition from its financial condition
at September 30, 2010.
     (b) In the event (x) the Company, in its reasonable judgment, determines
that it is not in the best interests of the Company and its shareholders to go
forward with the Rights Offering or (y) consummation of the Rights Offering is
prohibited by law, rule or regulation and the Company terminates the Rights
Offering, in each case, the Company may terminate this Agreement without
liability.
     (c) Either of the parties hereto may terminate this Agreement (i) if the
transactions contemplated hereby are not consummated by January 31, 2011,
through no fault of the Standby Purchaser or (ii) in the event that the Company
is unable to obtain any required federal or state approvals for the transactions
contemplated hereby on conditions reasonably satisfactory to it despite its
reasonable efforts to obtain such approvals. In addition, this Agreement shall
terminate upon mutual consent of the parties hereto.
     (d) The Company and the Standby Purchaser hereby agree that any termination
of this Agreement pursuant to Section 7(a), (b) or (c) (other than termination
by one party in the event of a breach of this Agreement by the other party or
misrepresentation of any of the statements made hereby by the other party),
shall be without liability of the Company or the Standby Purchaser.
8. Continuing Provisions.
     The representations and warranties of the Company and the Standby Purchaser
set forth in this Agreement shall be true and correct in all material respects
only as of the date of this Agreement and as of the Closing Date. All of the
covenants, agreements and obligations of each of the Company and the Standby
Purchaser required to be performed by the Closing Date shall have been duly
performed and complied with by the Closing Date unless such performance shall
have been waived in writing by the Company or the Standby Purchaser, as the case
may be. The respective representations, warranties, covenants, agreements and
obligations of the parties to this Agreement shall survive the Closing Date.

6



--------------------------------------------------------------------------------



 



9. Recapitalization, etc.
     Other than as disclosed in the Prospectus, prior to Closing, the Company
shall not split, combine, reclassify or repurchase any of its capital stock or
declare or pay any extraordinary dividends on any of its capital stock.
10. Miscellaneous.
     This Agreement is made solely for the benefit of the Standby Purchaser and
the Company, and their respective personal representatives and successors, and
no other person, partnership, association or corporation shall acquire or have
any right under or by virtue of this Agreement.
11. Assignment.
     Neither the Company nor the Standby Purchaser may assign any of its rights
under this Agreement without the prior written consent of the other party
hereto.
12. Entire Agreement.
     This Agreement constitutes the entire agreement and understanding between
the Standby Purchaser and the Company, and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any one or more of
the provisions contained in this Agreement, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable in any respect under the
laws of any jurisdiction, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be in any way affected or impaired thereby or under the laws of
any other jurisdiction.
13. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, and all such counterparts
together constitute but one and the same instrument.
14. Amendments.
     This Agreement may not be amended, modified or changed, in whole or in
part, except by an instrument in writing signed by the Company and the Standby
Purchaser.

7



--------------------------------------------------------------------------------



 



15. Notices.
     Except as otherwise provided in this Agreement, and unless otherwise
notified by the respective addressee, all notices and communications hereunder
shall be in writing and mailed or delivered or by facsimile or telephone if
subsequently confirmed in writing, to:
If to the Company:
Farmers National Banc Corp.
20 South Broad Street
Canfield, Ohio 44406
Attention: John S. Gulas
President and Chief Executive Officer
Telephone: 330-533-3341
With a copy to:
Vorys, Sater, Seymour and Pease LLP
106 South Main Street, Suite 1100
Akron, Ohio 44308
Attention: J. Bret Treier
Telephone: 330-208-1015
Facsimile: 330-208-1066
If to the Standby Purchaser:

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

16. Applicable Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without regard to the conflict of laws rules thereof.
17. Business Day.
     The term “business day” shall mean a day on which banking institutions are
open generally in New York.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
Standby Purchaser and the Company has signed or caused to be signed its name as
of the day and year first above written.

            FARMERS NATIONAL BANC CORP.
      By:           Name:   John S. Gulas        Title:   President and Chief
Executive Officer        Agreed and Accepted as of the day of the
15th day of December 2010:
      By:           Name:           Title:      

9